DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 12/22/2021 has been received and fully considered.
3.	Claims 1-6, 8, 10-22 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Regarding Applicant’s assertions with reference example 37 and 38 of the 2019 PEG and stated that: “Likewise, the subject claims recite elements involving simulating a decision making problem using a quantum processor that interacts with a classical processor to optimize parameters for a quantum amplitude estimation process the executes on the quantum processor, that cannot be practically applied or performed as a mental process in the human mind, and also does not recite any method of organizing human activity. Furthermore, “Contrary to assertions in the Office Action, the claim does not recite a mathematical relationship, formula, or calculation. As discussed in Example, 38, limitations that may be based on mathematical concepts, where the mathematical concepts are not recited in the claims, do not recite a judicial exception. Therefore, the claims are not directed to a judicial exception and are eligible under 2A, Prong 1.”, the Examiner respectfully notes that the claims are clearly directed  to a mathematical concepts in which one or more parameters could be estimated prior to performing quantum amplitude estimation by use of generic computer components; the further step of simulation decision performing mathematical computations using generic computer .
With regards to Applicant’s assertions that: “Furthermore, even if the claims could be considered to be directed to a judicial exception, they are directed to a practical application that significantly increases the speed and reduces usage of computational resources when simulating a decision making problem using a quantum processor as discussed throughout the specification, and thus would be eligible under part 2A, Prong 2 of the Alice/Mayo two-step framework.”, the Examiner respectfully disagrees and notes that none of the addional element provide anything that goes beyond the judicial exception, contrary to Applicant’s assertions, and that the claims clearly do not provide any improvement whatsoever to the functioning of a computer and/or other technology or technical field, as asserted by the applicant. Even assuming that an improvement is recited by the claims, said improvement would only apply to Applicant’s method and not the computer in general, and that when other computer applications are executed they would not benefit from such improved performance and/or time that Applicant’s application intended to have produced.
As per Applicant’s assertions that: “Rebentrost et al. fails to disclose “a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a classical optimizer component that determines, using a classical optimization process, one or more parameters for a quantum amplitude estimation process based on an objective function produced by the quantum amplitude estimation process; and a quantum processor that performs the quantum amplitude estimation process, using the one or more parameters, based on a probabilistic distribution associated with a decision-making problem, wherein the quantum processor comprises a simulator that simulates the decision-making problem based on the quantum amplitude estimation process” as recited in claim 1, and similar elements of claims 11 and 17, the examiner respectfully notes that Robentrost does provides the processor that executes the computer executable components stored in the memory (see intro, page 1 “quantum computer having both the memory and processor”), wherein the computer executable components (see Robentrost intro, page 1, Quantum computing algorithmic speedups for a variety of tasks, such as factoring or optimization i.e. a classical optimizer component that determines, using a classical optimization process, one or more parameters for a quantum amplitude estimation process e.g. “In particular, the amplitude estimation algorithm can provide close to quadratic speedups for estimating expectation values” based on an objective function produced by the quantum amplitude estimation process “for instance the payoff function used herein in the quantum amplitude estimation in the intro and through the paper”; and a quantum processor that performs the quantum amplitude estimation process, using the one or more parameters, based on a probabilistic distribution associated with a decision-making problem “in the intro “probability distribution used in finance to estimate expectation value”, page 5, bottom left column, Theorem 1. (Amplitude estimation [10]) There is a quantum algorithm called amplitude estimation which takes as input: one copy of a quantum state χ , a unitary transformation 2 χ    χ  , a unitary transformation…. 2P  for some projector  P ,  and  an  integer  t .  The algorithm outputs aˆ, an estimate of a = (χ|P |χ), with probability at least 8/π 2, using U and V t times each), wherein the quantum processor comprises a simulator that simulates the decision-making problem based on the quantum amplitude estimation process (page 5, FIG. 2. Using amplitude estimation for the quantum Monte Carlo pricing of financial derivatives. (a) The n + 1 qubit phase estimation unitary is written in terms of F = R(A ⊗ I2 ), see further Robentrost section III “classical Monte Carlo pricing simulation”. Wiebe et al., used  and that the combination of cited references clearly renders obvious the claims, contrary to applicant’s assertions.
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.1	Claims 1-6, 8, 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) “claim” recite(s) a system that: “determines one or more parameters for a quantum amplitude estimation process based on an objective function produced by the quantum amplitude estimation process’; “performs the quantum amplitude estimation process, using the one or more parameters, based on a probabilistic distribution associated with a decision-making problem”, “simulates the decision-making problem based on the quantum amplitude estimation process”; performs a quantum amplitude estimation process based on the probabilistic distribution associated with a decision-making problem”, and “simulates the decision-making problem based on the quantum amplitude estimation process”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept performing mathematical calculations. Similarly, the step of: “estimating an objective function”; and performing a classical optimization process based on the objective function to generate a continuous parameter for a next estimation of the objective function by the quantum amplitude estimation process” (claim 11), under the broadest reasonable interpretations, could fall be under a mathematical concept relationship performing mathematical calculations. Similarly, claim 17 recitation of: “performs a quantum amplitude estimation process based on a probabilistic distribution associated with a decision-making problem” and “optimizes a parameter for a next execution of the quantum amplitude estimation process using a classical optimization process based on a type of decision variables associated with the decision-making problem”, under the broadest reasonable interpretation, could also reasonably fall under a mathematical concept relationship performing mathematical calculations. Therefore, the claims are directed to an abstract idea, by use of a generic computer components; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a memory and processor”, “classical optimizer”, “a simulator”, “a quantum processor”, “a classical processor”, either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d), and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to 
5.2	Dependent claims 2-6, 8, 10, 12-16, 18-22 merely include limitations pertaining to further mathematical computations performed by the simulator claims 2-6, 10 “simulates the decision-making problem using a classical optimization process”; including claim 8 “maps continuous decision variables associated with the decision-making problem to respective quantum states of the quantum processor”;  claim 22 “constructs a parameterized operator for the quantum amplitude estimation process” (mathematical concept) similar to that already recited by the independent claims and already addressed above. The remaining dependent claims 12-16, 18-21 recite similar limitation to that already address above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8, 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rebentrost et al. (Quantum computational finance: Monte Carlo pricing of financial derivatives, May 2018 (15 pages), in view of Wiebe et al. (USPG_PUB No. 2018/0232649).
	7.1	In considering claim 1, 10, 17, Rebentrost et al. discloses a system, comprising: 
(see intro, page 1 “quantum computer having both the memory and processor”), wherein the computer executable components comprise: a classical optimizer component that determines, using a classical optimization process, one or more parameters for a quantum amplitude estimation process based on an objective function produced by the quantum amplitude estimation process (see intro, page 1, Quantum computing promises algorithmic speedups for a variety of tasks, such as factoring or optimization. One of the earliest proposed algorithms, known as Grover’s search [8], developed in the mid 1990’s, in principle allows for a quadratic speedup of searching an unstructured database. To find the solution in a size N database with high probability, a classical computer takes O(N) computational steps, while *pr@patrickre.com † brajesh@xanadu.ai ‡ tom@xanadu.ai a quantum computer takes O( √N) steps. This algorithm has been extended and generalized to function optimization [9], amplitude amplification and estimation [10], integration [11], quantum walk-based methods for element distinctness [12], and Markov chain algorithms [13,14], for example. In particular, the amplitude estimation algorithm can provide close to quadratic speedups for estimating expectation values [15–21], and thus provides a speedup to a problem for which Monte Carlo methods are used classically [15,22]. Understanding the applications and enhancements of quantum mechanics to computational finance is still in its relative infancy. The framework of quantum field theory can be harnessed to study the evolution of derivatives [23]. More recent works focus on the application of quantum machine learning [24,25] and quantum annealing [26] to areas such as portfolio optimization [27] and currency arbitrage [28], in which a payoff function is used in its estimation); and a quantum processor that performs the quantum amplitude estimation process, using the one or (see intro, section IV, page 5, bottom left column, Theorem 1. (Amplitude estimation [10]) There is a quantum algorithm called amplitude estimation which takes as input: one copy of a quantum state χ , a unitary transformation 2 χ    χ  , a unitary transformation…. 2P  for some projector  P ,  and  an  integer  t .  The algorithm outputs aˆ, an estimate of a = (χ|P |χ), with probability at least 8/π 2, using U and V t times each). Rebentrost et al. further teaches the step to optimize the decision-making problem using a classical optimization process based on a type of decision variables associated with the decision-making problem (see intro, Quantum computing promises algorithmic speedups for a variety of tasks, such as factoring or optimization. One of the earliest proposed algorithms, known as Grover’s search [8], developed in the mid 1990’s, in principle allows for a quadratic speedup of searching an unstructured database. To find the solution in a size N database with high probability, a classical computer takes O (N) computational steps, while a quantum computer takes O(√N) steps. This algorithm has been extended and generalized to function optimization [9], amplitude amplification and estimation [10], integration [11], quantum walk-based methods for element distinctness [12], and Markov chain algorithms [13,14], for example. In particular, the amplitude estimation algorithm can provide close to quadratic speedups for estimating expectation values [15–21], and thus provides a speedup to a problem for which Monte Carlo methods are used classically [15,22]. Understanding the applications and enhancements of quantum mechanics to computational finance is still in its relative infancy. The framework of quantum field theory can be harnessed to study the evolution of derivatives [23]. More recent works focus on the application of quantum machine learning [24, 25] and quantum annealing [26] to areas such as portfolio optimization [27] and currency arbitrage [28]. This work investigates a different perspective of how to use quantum computing for the pricing problem. We combine well-known quantum techniques, such as amplitude estimation [10] and the quantum algorithm for Monte Carlo [15, 22] with the pricing of financial derivatives. We first show how to obtain the expectation value of a financial derivative as the output of a quantum algorithm), of claim10 and 17. Rebentrost appears to provide a numerical simulation for risk management decision-making (see section 4 and 8, FIG. 2. Using amplitude estimation for the quantum Monte Carlo pricing of financial derivatives (page 5), which would clearly be understood by a person in the art to have simulated the decision-making problem based on the quantum amplitude estimation process “simulate pricing of financial derivatives based on the amplitude estimation”.
	Nonetheless, Wiebe et al. teaches a system that includes a memory and processor (see fig.10), further the quantum processor (1002) and classical processor (1010), see further para 72-73, including the use of an estimated amplitude to make inference of at least and learn the amplified probability “simulation based on the quantum amplitude estimation process” (see para 33, 60, [0033] This probability can also be learned using amplitude estimation.  In amplitude estimation, a set of states is marked in order to estimate the probability of measuring a state within that set.  In this case, all states are marked in which a right-most qubit is 1.  Amplitude estimation then uses O (1/.delta.) queries to U and the above state preparation method above to estimate the probability to within error .delta  and store it in a qubit register.  Amplitude estimation has a probability of success of at least 8/.pi..sup.2 so that O(1/.delta.) queries are needed to achieve arbitrarily large success probability, [0060] Therefore, if amplitude amplification is used to boost the upper bound on the probability to 1 and then amplitude estimation is used to learn the amplified probability, the average number of queries needed to learn this quantity within the desired accuracy is O(1/ ).  The classical integration loop requires that we repeat this process D times, and so the resultant complexity is O(D/ )). 
Rebentrost et al. and Wiebe et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Wiebe et al. is similar to that of Rebentrost et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Wiebe et al. with the simulation system of Rebentrost et al. because Wiebe et al. teaches the improvement of the functioning of computing systems (see para 20).
7.2	Regarding claim 2, the combined teachings of Rebentrost et al. and Wiebe et al. teach that wherein the simulator simulates the decision-making problem based on a type of decision variables associated with the decision-making problem (see Rebentrost et al. introduction, section “classical Monte Carlo simulation based financial Pricing”, see further Wiebe 0030] Approximations are often needed to make both classical as well as quantum Bayesian inference tractable.  However, the purpose of these approximations is very different.  Classical methods struggle when dealing with probability distributions in high-dimensional spaces, and sophisticated methods like sequential Monte-Carlo (SMC) approximations are often employed to reduce the effective dimension.  However, the non-linear nature of the update rule and the problem of extracting information from the posterior distribution are not issues.  Quantum algorithms generally have the exact opposite strengths and weaknesses: quantum methods can easily cope with exponentially large spaces but struggle to emulate non-linear update rules.  This can be addressed by making quantum methods a bit classical, meaning that through-out the learning process, an approximate classical model for the posterior is obtained alongside the quantum algorithm.  This classical model allows approximate re-preparation of the quantum state should an update fail throughout the updating process.  This removes the exponential scaling, but results in an approximate inference.  Such methods can be referred to as quantum resampling methods.  The posterior distribution can be modeled as a Gaussian distribution with mean and covariance equal to that of the true posterior.  With this choice, once the Gaussian distribution is specified, the Grover-Rudolph state preparation method can be used to prepare such states as their cumulative distribution functions can be efficiently computed.  Alternatively, for one-dimensional problems, such states could be manufactured by approximate cloning.  A representative method of measuring expectation values and a covariance matrix of a posterior is illustrated below). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Wiebe et al. with the simulation system of Rebentrost et al. because Wiebe et al. teaches the improvement of the functioning of computing systems (see para 20). 
7.3	As per claims 3, 12, 14, 18, the combined teachings of Rebentrost et al. and Wiebe et al. teach that wherein the classical optimization process is associated with continuous decision variables (see Rebentrost et al. introduction, section II which includes continuous function and/or variable and “classical Monte Carlo financial Pricing” and section 8 discussions, further Wieber [0023] According to some specific embodiments, quantum Bayesian inference is performed using quantum rejection sampling and an inference procedure so as to estimate an approximate form for a quantum posterior distribution.  Amplitude estimation can be used to inexpensively evaluate the parameters of the approximation.  Quantum posterior distributions can be filtered using quantum Fourier transforms to implement a convolution to allow inference of time dependent models.  Quantum circuits based on quantum Fourier transforms can be configured to prepare sinc.sup.2 probability distributions for approximating the prior distribution, and quantum methods for finding appropriate or optimal experiments can be provided, [0060]. Quantum algorithms generally have the exact opposite strengths and weaknesses: quantum methods can easily cope with exponentially large spaces but struggle to emulate non-linear update rules.  This can be addressed by making quantum methods a bit classical, meaning that through-out the learning process, an approximate classical model for the posterior is obtained alongside the quantum algorithm. This classical model allows approximate re-preparation of the quantum state should an update fail throughout the updating process. This removes the exponential scaling, but results in an approximate inference.  Such methods can be referred to as quantum resampling methods.  The posterior distribution can be modeled as a Gaussian distribution with mean and covariance equal to that of the true posterior.  With this choice, once the Gaussian distribution is specified, the Grover-Rudolph state preparation method can be used to prepare such states as their cumulative distribution functions can be efficiently computed). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Wiebe et al. with the simulation system of Rebentrost et al. because Wiebe et al. teaches the improvement of the functioning of computing systems (see para 20).
7.4	Regarding claims 4, 13, the combined teachings of Rebentrost et al. and Wiebe et al. teach that that wherein the simulator simulates the decision-making problem using a classical processing technique for combinatorial optimization in response to a determination that the decision-making problem is associated with integer decision variables (see Rebentrost et al. introduction, section “classical Monte Carlo Pricing” and section 7-8 discussions, see further see Wiebe 0013] FIG. 10 is a block diagram of a representative computing environment that includes classical and quantum processing, also par 65). Therefore, it would have been obvious 
7.5	As per claims 5, 15, 19, the combined teachings of Rebentrost et al. and Wiebe et al. teach that wherein the simulator simulates the decision-making problem using a hybrid quantum/classical variational process in response to a determination that the decision-making problem is associated with discrete decision variables (see Wiebe 0013] FIG. 10 is a block diagram of a representative computing environment that includes classical and quantum processing “hybrid processing” in parallel para 82, further Rebentrost intro, Quantum computing promises algorithmic speedups for a variety of tasks, such as factoring or optimization. One of the earliest proposed algorithms, known as Grover’s search [8], developed in the mid 1990’s, in principle allows for a quadratic speedup of searching an unstructured database. To find the solution in a size N database with high probability, a classical computer takes O(N) computational steps, while a quantum computer takes O(√N) steps. This algorithm has been extended and generalized to function optimization [9], amplitude amplification and estimation [10], integration [11], quantum walk-based methods for element distinctness [12], and Markov chain algorithms [13,14], for example. In particular, the amplitude estimation algorithm can provide close to quadratic speedups for estimating expectation values [15–21], and thus provides a speedup to a problem for which Monte Carlo methods are used classically [15,22]). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Wiebe et al. with the simulation system of Rebentrost et al. because Wiebe et al. teaches the improvement of the functioning of computing systems (see para 20).
7.6	As per claims 6, 20, the combined teachings of Rebentrost et al. and Wiebe et al. teach that wherein the simulator simulates the decision-making problem using a variational quantum eigensolver in response to a determination that the decision-making problem is associated with discrete decision variables (see Robentrost page 4-5, The main tool to obtain a quantum speedup is to connect the desired expectation value to an eigenfrequency of an oscillating quantum system and then use another quantum degree of freedom (such as another register of qubits) as a probe to extract the eigenfrequency. Note that we can slightly redefine the quantity being measured. The transformation Q := US = UVUV (27) performs a rotation by an angle 2θ in the two-dimensional Hilbert space spanned by |χ_ and V|χ_. Figure 2(a) shows the breakdown of Q into its constituent unitaries and Fig. 2(b) illustrates howQimprints a phase of 2θ via the reflections just discussed. The eigenvalues of Q are e ±iθ with corresponding eigenstates |ψ±_ [15]. The task is to resolve these eigenvalues via phase estimation, as shown in Fig. 2(c)).
7.7	Regarding claim 8, the combined teachings of Rebentrost et al. and Wiebe et al. teach that wherein the simulator maps continuous decision variables associated with the decision-making problem to respective quantum states of the quantum processor (see Rebentrost page 5, Theorem 2. (Mean estimation for [0,1] bounded functions [22]) Let there be given a quantum circuit A on n qubits. Let v(A) be the random variable that maps to v(x) ∈ [0, 1] when the bit string x is measured as the output ofA. LetRbe defined; page 8, Here, A(St1 (xj1 ), . . . , StL (xjL )) is the average stock price corresponding to the Brownian path xj1, . . . , xjL . This operation is easily computable. Each index j is mapped to its corresponding point xj via xj = −xmax + j_x as before). 
7.8	Regarding claim 10, 16, the combined teachings of Rebentrost et al. and Wiebe et al. teach that wherein the simulator simulates the decision-making problem based on the quantum amplitude estimation process to improve performance of the simulator associated with the quantum processor (see Rebentrost page 6, To achieve |μˆ − E[v(A)]| _ _ with probability at least 1 − δ, it suffices to take t = O(1/_). This theorem is a direct application of amplitude estimation via Theorem 1. The success probability of 8/π2 of amplitude estimation can be improved to 1 − δ by taking the median of multiple runs of Theorem 1 (see Appendix F, Lemma 6). Theorem 2 can be generalized to random variables with bounded variance as follows. Theorem 3. (Mean estimation with bounded variance [22]) Let there be given a quantum circuit A. Let v(A) be the random variable corresponding to v(x) when the outcome x of A is measured, such that V[v(A)] _ λ2. Let the accuracy be _ < 4λ. Take U and |χ_ as in Theorem 2. There exists a quantum algorithm that uses O[log(λ/_) loglog(λ/_)] copies of |χ_ and uses U for a number of times O[(λ/_) log3/2(λ/_) loglog(λ/_)] and estimates E[v(A)] up to additive error _ with success probability at least 2/3; further Wiebe [0020] As used herein, terms such as "cost" and "efficiency" are used to refer to computational complexity, typically to demonstrate that methods or apparatus can be practically implemented, and can improve the functioning of computing systems. An initial or prior distributions is referred to herein in some cases as a current posterior distribution or likelihood for simplicity in describing methods for updating distributions which can generally be used to update a prior or a current likelihood.  In some cases, specific orderings of qubits and specific states are used for convenient description.  Different arrangements and states can be used, see further Wiebe [0013] FIG. 10 is a block diagram of a representative computing environment that includes classical and quantum processing hybrid processing in parallel, para 82). 
7.9	As per claim 21, the combined teachings of Rebentrost et al. and Wiebe et al. teach that wherein the quantum amplitude estimation process estimates an objective function associated with the decision-making problem (see Robentrost “FIG. 1. The price of a stock in the Black-Scholes-Merton model behaves stochastically as a geometric Brownian motion, changing each time step according to a log-normal distribution. Here, five sample price evolutions (in dollars) of a single stock are plotted as a function of time (in days). The resultant distribution is log-normally distributed, with mean (dashed black line) and one standard deviation (dotted red lines) illustrated. Pricing an option requires estimating the expected value of a payoff function on the stock at various times. The parameters are initial price S0 = $3, drift α = 0.1, and volatility σ = 0.25”, section II, and appendix D, application of operator R in obtaining the payoff function; This appendix shows implementation of the operator R, which rotates an ancilla based on the payoff function, where the payoff function is given by an n-bit quantum circuit, similar to circuit (C13). Using the option payoff circuit, the steps to implement R are (the notation omits ancilla qubits in the |0 state).
7.10	Regarding claim 22, the combined teachings of Rebentrost et al. and Wiebe et al. teach that wherein the quantum processor comprises a simulator that maps continuous decision variables associated with the decision-making problem to respective quantum states of the quantum processor (See Robentrost section II-III, III. CLASSICAL MONTE CARLO PRICING We first provide a brief overview of Monte Carlo derivative pricing. Options are usually nonlinear functions applied to the outcomes of one or multiple underlying assets. The option payoff depends on the asset prices at specific time instances or is based on the paths of the asset prices. As discussed in the previous section, European options depend on the asset price at a single future time. If the nonlinear function is piecewise linear, the option can be priced analytically, similar to Result 1 and Appendix A. If there are multiple independent Brownian processes underlying the dynamics, the price can often also be determined analytically. The need for Monte Carlo arises if the payoff function is nonlinear beyond piecewise linear or, for example, in cases when different asset prices are assumed to be correlated. Another class of options, called American options, allow the buyer to exercise the option at any point in time between the option start and the option maturity. Such options are related to the optimal stopping problem [3] and are also priced using Monte Carlo methods [29]. Asian options depend on the average asset price during a time interval and, if the averaging is arithmetic, may also require Monte Carlo [30]. The underlying asset prices are modeled via stochastic differential equations. Often stock prices are taken to be lognormal stochastic processes, i.e., driven by an exponentiated Brownian motion. In this case, when the parameters are constant, the stochastic differential equation is exactly solvable. In other cases, such as when the parameters of the model such as the volatility itself follow a stochastic differential equation, the asset price dynamics is usually not analytically solvable. The price is then determined by sampling paths of the asset dynamics. Moreover, Brownian motions are fundamentally continuous and Gaussian with exponentially suppressed tails, features which are rarely observed in real markets. Further research has considered “fat-tailed” stochastic processes and Levy jump processes [31], which often also require Monte Carlo sampling. Monte Carlo pricing of financial derivatives proceeds in the following way. Assume that the risk-neutral probability distribution is known, or can be obtained from calibrating to market variables. Sample from this risk-neutral probability distribution a market outcome, compute the asset prices given that market outcome, then compute the option payoff given the asset prices. Averaging the payoff over multiple samples obtains an approximation of the derivative price. Assume a European option on a single benchmark asset and let the true option price be  and ˆ be the approximation obtained from k samples. Assume that the random variable of the payoff f (ST ) is bounded in variance, i.e., V[f (ST )] ˆ is  away from the true price is determined by Chebyshev’s inequality samples to estimate to additive error . The task of the quantum algorithm will be to improve the  dependence from 2 to , hence providing a quadratic speedup for a given error. Before we discuss the quantum algorithm for derivative pricing, we show how to encode expectation values into a quantum algorithm and how to obtain the same  dependency as the classical algorithm. We then discuss the quadratic speedup by using the fundamental quantum algorithm of amplitude estimation. IV. QUANTUM ALGORITHM FOR MONTE CARLO We first discuss generically the quantum algorithms to measure an expectation value and to obtain a quadratic improvement in the number of measurements [10,15,22]. See Appendix B for a brief introduction to the necessary elements of quantum mechanics. In the following sections, we then specialize to European and Asian options).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	8.1	Nannicini et al. (USPG_PUB No. 2019/0286774) teaches a quantum circuit decomposition by integer programming.

9.	Claims 1-6, 8, 10-22 are rejected and THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        March 25, 2022